DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Amended claims 1-6, 9-11 and 13 and new claims 14-17, 18, and 19-21 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:

Note: had claims 1-6, 9-11, and 13 as currently amended and new claims 14-17, 18, and 19-21 been originally presented in addition to original claims 1-13, the following election requirement would have been issued:
This application contains claims directed to the following patentably distinct species:
Microanchors:
Species A: Figs. 1A-D
Species B: Figs. 2A-B
Species C: Figs. 3A-D
Species D: Figs. 4A-D
Species E: Fig. 5
The species are independent or distinct because they recite various mutually exclusive features and characteristics.  For example, one species recites first and second portions each having a tissue engagement member so that in an engaged state, the first and second tissue engagement members form a pincer; whereas another species recites a first portion having a tissue engagement member and a connector portion configured to stretch or deform along a length thereof when force is applied to the 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification;
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and/or
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Amended claims 1-6, 9-11 and 13 and newly submitted presented claims 14-17, 18, and 19-21 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Original claims 1-7 and 8 were directed to Species A (Figs. 1A-D).  This is evidenced by the fact that the claims recited first and second tissue engagement member which form a pincer.  The only disclosure of two engagement members forming a pincer is with respect to Figs. 1A-D (see page 4, lines 19-26 of the specification as filed).  Original claims 9-13 were generic to both Species A (Figs. 1A-D) and Species B (Figs. 2A-B).  With respect to claims 9-13 and Species A, Figs. 1A-D discloses a first portion (inner lumen of 12) attached to device 16/19, a second portion having a tissue engagement member 10/11, and a reversibly deformable and recoverable segment 12 between said first/second portions (see page 3, lines 29-35 and page 4, lines 19-26).  The anchor comprises nitinol or stainless steel at page 3, lines 24-25.  The reversibly deformable and recoverable segment comprises a substantially “S” shape – 

    PNG
    media_image1.png
    453
    449
    media_image1.png
    Greyscale
 
Therefore, since Applicant originally presented claims directed to either solely Species A or to claims generic to Species A and B, Applicant constructively elected Species A by original presentation for prosecution on the merits.  Amended claims 1-6, 9-11 and 13 and newly submitted presented claims 14-17, 18, and 19-21 are solely directed to the embodiment of Species B (Figs. 2A-B).  This is evidenced by Applicant’s remarks that support for the amendments is found at Figs. 2A-B (see page 6 of the reply filed 02/10/2021) and for the following reasons.
For example, claim 1 no longer requires two tissue engagement members which form a pincer.  Instead, the claim now requires that the connector portion stretches/deforms along a length of the connector portion.  This is only disclosed with respect to Species B (Figs. 2A-B) at page 6, lines 4-6 and 14-16.  Thus, claim 1 (and dependents) no longer is directed to Species A but is directed to Species B.  Claim 9 now adds the requirement that the reversibly deformable and recoverable segment straightens 
Thus, all currently pending claims are directed to Species B (Figs. 2A-B).  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-6, 9-11, 13, 14-17, 18, and 19-21 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

The amendment filed on 02/10/2021 effectively canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because they are directed to a restrictable invention, as discussed above.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is
given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within
which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME
PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.